Title: To James Madison from James Barbour, 30 March 1812
From: Barbour, James
To: Madison, James


SirRichmond March 30th. 1812
The threatening posture of our Foreign relations has not failed to engage my profound attention nor have I viewed them without a great share of solicitude. In endeavouring to form a correct opinion as to the probable course of events by which to be governed in the discharge of my official duties I have experienced great difficulty from my limited information. Under this embarrassment I have been apprehensive that on the one hand I migh[t] create by some act of mine false or unnecessary alarms of an approaching war when one was not likely to ensue or on the other hand by supineness to leave the state defenceless and unprotected against sudden invasion should hostilities commence. And altho I am well aware that you cannot speak decisively as to the issue of the present crisis yet your opinion would have great weight with me in the Course I should pursue. We have on hand 16,000 stand of excellent arms, 150 pieces of ordnance one third of which may be mounted immediately and some munitions of war. If hostilities were likely to ensue I should not lose a moment in arming the militia en masse in all the Counties of this state exposed to danger from their position, and I should also distribute some pieces of cannon and ammunition in the same section of Country. I have encountered great difficulty in bringing my mind to assent to the prop[r]iety of presenting to you this subject. The welfare of the state however (which with me is a paramount consideration) being deeply involved in the course of events which may happen—the reflection that you will duly appreciate my motives and finally that your friendship will pardon whatsoever it would have been prudent to suppress—have relieved me from my scruples and have induced me to request that you will have the goodness to furnish me with all the information in your possession which it may be proper to communicate and that as soon as your convenience will permit. If consistent with prop[r]iety and it be in your power I should be infinitely obliged to you if you would communicate what share of the national defence in the event of war will be extended to Virginia. I flatter myself that it will be unnecessary for me to assure you that I will heartily co-operate with the General Government in any measure within the sphere of my station which shall be calculated to avenge the wrongs and repel the aggressions of our implacable Enemy. This letter is so far unofficial that it is known only to myself. Your answer unless under an express condition to the contrary will be deemed and treated as confidential. With sentiments of very high respect I am your Fellow Citizen
Js: Barbour
